Citation Nr: 0000028	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  99-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a series of rating decisions of the RO.  In a 
June 1996 decision, the RO denied the veteran's claim seeking 
non-service connected pension benefits as it was determined 
that his income was excessive.  His claim was subsequently 
denied by a September 1996 decision, which determined that he 
was not shown to be disabled by his non-service connected 
disorders.  In September 1996, the veteran submitted a letter 
indicating his disagreement with the prior decision.  In 
February 1997, the veteran's appeal was administratively 
closed due to excessive income, and that denial was continued 
in a March 1997 decision.  The veteran again submitted a 
letter of disagreement in March 1997.  In September 1997, the 
RO continued the denial of his claim due to excessive income.  
The veteran submitted a notice of disagreement with that 
decision in October 1997.  A statement of the case was issued 
in January 1999.  A substantive appeal was received in 
February 1999.

The record reflects that the veteran was afforded a video 
conference hearing before the undersigned Acting Member of 
the Board in May 1999, but due to an inaudible recording, no 
transcript of that hearing was available.  The veteran's 
claim was remanded by the Board in August 1999 in order to 
provide the veteran with another hearing opportunity.  
Following the Board's remand, the veteran was afforded 
another video conference hearing before the undersigned 
Acting Member of the Board in October 1999.  A transcript of 
that hearing is of record.  The case has now been returned to 
the Board.

In its August 1999 remand, the Board noted that the veteran 
had apparently, within his February 1999 substantive appeal, 
raised a claim of clear and unmistakable error in a prior 
September 1996 rating decision that denied entitlement to 
non-service connected pension benefits on the basis that the 
veteran was not permanently and totally disabled.  This 
matter was referred to the RO for clarification.  However, 
upon further reflection, as noted above, the Board finds that 
the veteran's current claim has been in constant development 
since the September 1996 rating decision.  Accordingly, the 
Board now notes that there is no pending claim of clear and 
unmistakable error and no further clarification is required.

Finally, received at the RO in January 1999 and then 
forwarded to the Board was a letter from the veteran 
reporting a change in his income.  Received at the Board in 
April 1999 was a letter from a former employer of the 
veteran.  Received at the Board at the time of the October 
1999 hearing, was another statement pertaining to the 
veteran's income.  None of this information was previously 
reviewed by the RO.  The veteran indicated in a signed waiver 
that he wished to waive RO consideration of this evidence in 
accordance with 38 C.F.R. § 20.1304(c).


REMAND

The veteran contends, in essence, that he is entitled to 
nonservice-connected pension benefits.  Specifically, he 
asserts that his current income level makes him eligible to 
receive pension benefits and he further argues that his level 
of disability is such as to make him unable to work.

A review of the claims folder reveals that the case is not 
ready for appellate review.  

A veteran who served in the active military service for 90 
days or more during a period of war, who is permanently and 
totally disabled from non-service connected disability not 
the result of the veteran's own willful misconduct, is 
entitled to pension payable at the rate established by law.  
38 U.S.C.A. § 1521(a), (c), and (j) (West 1991).  The law 
provides that pension benefits may be granted to a veteran 
for nonservice-connected disabilities, if, inter alia, 
certain net worth requirements are met and the veteran does 
not have income in excess of the applicable maximum annual 
pension rate specified by the regulations.  38 C.F.R. §§ 3.3, 
3.23 (1999).  In general, the veteran's income includes 
payments of any kind from any source during a 12-month 
annualization period.  38 C.F.R. § 3.271(a) (1999).  There 
are certain excludable expenses from the veteran's countable 
income, to include unreimbursed medical expenses.  38 C.F.R. 
§ 3.272(g) (1999)

In the case at hand, the RO has found the veteran's income to 
be excessive.  However, the veteran contends that his income 
has decreased and his deductible expenses have increased 
since the RO's last rating decision.  The September 1997 RO 
decision denied the veteran nonservice-connected pension on 
the basis that his income had exceeded the limit set by law 
for receipt of nonservice-connected pension.  This decision 
was based on a income verification eligibility report 
submitted by the veteran in July 1997.  A subsequent income 
eligibility verification form was submitted in December 1997 
which is the most recent net worth information available in 
the claims folder.  

In a statement dated in January 1999, the veteran indicated 
that his weekly unemployment benefits had been decreased.  A 
letter dated in March 1999 was received from the veteran's 
employer, which stated that the veteran was laid off because 
he was physically unable to work as a trim carpenter.   At 
the October 1999 video conference hearing before the 
undersigned Acting Member of the Board, the veteran testified 
that he was currently working on a part-time, temporary 
basis.  As such, the Board finds that the RO should obtain 
current financial information from the veteran and that then 
re-evaluate whether such income information meets the 
eligibility requirements for receipt of nonservice-connected 
pension benefits.

Moreover, a review of the record indicates that the veteran 
was afforded a VA examination in March 1998 to determine the 
nature and severity of  his claimed disabilities, but the RO 
has not subsequently rated each diagnosed disability in 
accordance with the applicable schedular criteria.  In this 
regard, the Board notes that the Court of Appeals for 
Veterans Claims (Court) has held that each disability 
involved in a pension case must be assigned a disability 
rating and that the Diagnostic Codes used in a denial of 
pension claim should be discussed.  Roberts v. Derwinski, 2 
Vet. App. 387 (1992).  In addition, the Court has held that a 
claim for pension benefits must be addressed in accordance 
with the average person and unemployability standards.  
38 U.S.C.A. § 1502(a) (West 1991); Brown v. Derwinski, 2 Vet. 
App. 444 (1992); 38 C.F.R. §§ 3.321, 4.15, 4.17 (1999). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should supply the veteran with 
a new income eligibility verification 
form (VA Form 21-0516-1) in order to 
obtain accurate information as to his 
current net worth and income.  The 
veteran should also be asked to provide 
current information of any exclusions 
from income, such as unreimbursed medical 
expenses, and such information should be 
reported on a Medical Expense Report (VA 
Form 21-8416).  A copy of the completed 
forms from the veteran should be made 
part of the claims folder.

2.  The RO should undertake any further 
warranted development of the claims file, 
to include obtaining copies of any recent 
medical treatment records and if 
appropriate, conducting another VA 
examination of the veteran.  After 
undertaking such appropriate development, 
and after reviewing all medical evidence 
of record, a rating decision should then 
be prepared which identifies all of the 
veteran's non-service connected 
disabilities and assigns a percent 
disability evaluation to each.

3.  Thereafter, the RO should 
readjudicate the issue of the veteran's 
entitlement to non-service connected 
pension, including whether the veteran's 
income exceeds statutory limitations for 
nonservice-connected pension benefits for 
the annualization period at issue.  In 
this regard, the RO should clearly 
explain how it arrives at the income and 
unreimbursed medical expense figures that 
it used to calculate the veteran's 
countable income for the 12 month 
annualization period at issue.

4.  Following completion of the above 
actions, if the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until further notice is issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



